Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 7, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  152930 & (12)(13)(14)(15)(16)(23)(24)(25)                                                        Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152930
                                                                   COA: 329709
                                                                   St. Clair CC: 03-002285-FH
  JOHN GUZMAN,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion to add a new issue and the motion to amend that
  motion are GRANTED. The application for leave to appeal the November 25, 2015
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motion for
  appointment of counsel, motion for peremptory reversal, motions to remand, and motion
  to consolidate cases are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 7, 2017
         a0227
                                                                              Clerk